Citation Nr: 1106005	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  94-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an effective date earlier than April 16, 1991, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to May 
1969 and from January 1970 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) from 
a March 1992 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which granted service 
connection for PTSD, effective April 16, 1991.  The Veteran filed 
a timely notice of disagreement (NOD) with the initial rating 
assigned, and the RO issued a statement of the case (SOC) in July 
1992.  The Veteran filed a timely substantive appeal in March 
1993.  

In a May 2, 2007 decision, the Board granted a 50 percent, but no 
higher, rating for PTSD from November 4, 1991 through May 25, 
1992, and denied a higher rating for PTSD before and after that 
time period.  The Veteran, in turn, appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In a March 
2010 Memorandum Decision, the Court affirmed the Board's decision 
with regards to the initial rating assigned for PTSD, but 
determined that Board failed to address whether the Veteran was 
entitled to an earlier effective date for the grant of service 
connection for PTSD.  Hence, the Court remanded the matter to the 
Board for further proceedings consistent with the Memorandum 
Decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In light of points raised in the Memorandum Decision, the Board 
finds that further RO action on this matter is warranted.

As mentioned above, in the March 2010 Memorandum Decision, the 
Court determined that the Board failed to address whether the 
Veteran was entitled to an earlier effective date for the grant 
of service connection for PTSD.  Specifically, the Court noted 
that the Board did not address whether the Veteran's January 1990 
claim for pension benefits should have been treated as a claim 
for service-connected benefits based on the treatment records 
that he submitted showing he was being treated for PTSD.  See 
Stewart v. Brown, 10 Vet App. 15 (1997).  

The Board notes that the RO has not considered whether the 
Veteran is entitled to an earlier effective date for the grant of 
service connection for PTSD.  Hence, the Board finds that the RO 
should adjudicate this matter, in the first instance, to avoid 
any prejudice to the Veteran.  See e.g. Bernard v. Brown, 3 Vet. 
App. 384 (1993).

To ensure that all due process requirements are met, the RO 
should also give the appellant an opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should inform the Veteran of the information and evidence 
necessary to support a claim for an earlier effective date for 
the grant of service connection.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal.  The letter 
should specifically explain how to establish 
entitlement to an earlier effective date for 
the grant of service connection.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159 
(2010).  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an earlier effective 
date for the grant of service connection for 
PTSD in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


